DAWKINS, J.
Defendant was charged and convicted of selling and having in his possession intoxicating liquors, in violation of Act No. 39 of the extra session of the Legislature of 1921, known as the Hood Bill.
After waiving arraignment and pleading not guilty, the lower court permitted him to withdraw his said plea for the purpose of entertaining a motion to quash the bill of information upon certain grounds covered in other bills of exceptions. He was never re-arraigned. His counsel has filed in this court an assignment of errors calling our attention to this matter as patent on the face of the record. From this it appears no issue was joined below, and the conviction and sentence will have to be set aside. State v. Doucet, 136 La. 180, 66 South. 772 ; State v. Brackin, 113 La. 879, 37 South. 863 ; State v. Stewart, 45 La. Ann. 1164, 14 South. 143 ; State v. Preston, 107 La. 521, 32 South. 67 ; State v. Hunter, 43 La. Ann. 157, 8 South. 624.
We therefore find it unnecessary to pass upon the bills of exception.
For the reasons assigned, the conviction and sentence are set aside, and this case is remanded, to be further proceeded with according to law. *